COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER TO REINSTATE

Appellate case name:      Wilson Sieh Tarley v. The State of Texas

Appellate case number:    01-11-00463-CR

Trial court case number: 1738451

Trial court:              County Criminal Court at Law No. 1 of Harris County

       A record that complies with our Order of Abatement has been filed, and the trial court
has notified this Court that counsel has been appointed to represent appellant on appeal.
Therefore, we order the appeal reinstated.

        The clerk’s record on the merits has been filed. See TEX. R. APP. P. 34.5. The reporter’s
record has not been filed. See TEX. R. APP. P. 34.6. The court reporter has notified the Court
that appellant has neither paid, nor made arrangements to pay, the fee for preparation of the
reporter’s record. See TEX. R. APP. P. 35.3(b). The trial court has notified this Court that
appellant is not indigent for purposes of obtaining a free record on appeal.

        We have previously notified appellant that we may consider the appeal without a
reporter’s record. See TEX. R. APP. P. 37.3(c) (allowing consideration of appeal without
reporter’s record if no record filed due to appellant’s fault, after notice and reasonable chance to
cure). In light of newly appointed counsel, unless the reporter’s record is filed no later than
January 17, 2012, or unless by that date appellant provides proof that he has paid, or has made
arrangements to pay, the court reporter for preparation of the record, appellant’s brief will be due
and the appeal will be considered without a reporter’s record. See id.

       It is so ORDERED.

Judge’s signature: /s/ Bland
                    Acting individually      Acting for the Court


Date: December 21, 2012